Citation Nr: 0636089	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  01-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for muscle cramps of 
the hands and legs.

2.  Entitlement to an initial compensable rating for 
lumbosacral strain, for the period prior to February 2, 2006.  

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain, for the period from February 2, 2006.

4.  Entitlement to an initial compensable rating for 
degenerative joint disease of the right knee, for the period 
prior to February 2, 2006.  

5.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee, for the 
period from February 2, 2006.

6.  Entitlement to an initial compensable rating for 
degenerative joint disease of the left knee, for the period 
prior to February 2, 2006.

7.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee, of the 
period from February 2, 2006.

8.  Entitlement to an increased rating for left ankle 
fracture, currently rated as 10 percent disabling.

9.  Entitlement to an initial compensable rating for bone 
spur of the left ulna.

10.  Entitlement to an initial compensable rating for bone 
spur of the right ulna.

11.  Entitlement to an increased (compensable) rating for 
left tibia disability.

12.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus, to include separate schedular ratings for each 
ear.

13.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

14.  Entitlement to an increased (compensable) rating for 
diplopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel

INTRODUCTION

The veteran had active duty service from July 1979 to July 
1982, and from May 1983 to October 1998.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The Board notes that, in January 2004, the veteran testified 
at a hearing before another Veterans Law Judge but the tape 
of that hearing was lost and there was no transcript made of 
his testimony.  

In a November 2004 decision, the Board remanded the veteran's 
case to the RO to comply with his request to appear at 
another Board hearing at the RO.  In February 2005, the 
veteran testified at a personal hearing at the RO before the 
undersigned.  A transcript of that hearing is of record.  

Thereafter, in a July 2005 decision, the Board granted the 
veteran's claims for service connection for an undiagnosed 
illness manifested by memory loss, arthritis of the 
hands/fingers, headaches, and subluxation of the right first 
metacarpophalangeal joint, and denied his claims for service 
connection for residuals of a vasectomy or of a 
vasovasostomy, and a left hip disorder.  The Board remanded 
the remaining claims to the RO for further development.  
While the case was on remand, the RO issued a March 2006 
rating decision that awarded service connection for 
poikiloderma of Civatte.  This constitutes a full grant of 
the benefits sought with respect to the veteran's claim for 
service connection for tinea versicolor.  The RO also 
assigned 10 percent evaluations for the veteran's lumbosacral 
strain, degenerative joint disease of the right knee, 
degenerative joint disease of the left knee, and instability 
of the left knee, effective from February 2, 2006.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Therefore, the veteran's appeal of the 
disability ratings assigned for his service-connected low 
back, right knee, and left knee remain open.

The issue of entitlement to an initial compensable disability 
evaluation for diplopia is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has current idiopathic muscle cramps that 
originated during his active military service.  

2.  Throughout the course of the appeal, the objective 
medical evidence of record demonstrates that the veteran's 
service-connected low back disability has been manifested by 
limitation of motion that does not more nearly approximate 
moderate than slight; flexion is not limited to 60 degrees or 
less, and the combined range of motion of the thoracolumbar 
spine is not limited to 120 degrees or less.

3.  The objective medical evidence of record demonstrates 
that the veteran's service-connected low back disability has 
not been manifested by more than slight intervertebral disc 
syndrome, muscle spasm on extreme forward bending, loss of 
lateral spine motion, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

4.  The objective medical evidence of record demonstrates 
that the veteran's service-connected degenerative joint 
disease of the right knee was manifested by no more than 
subjective complaints of pain, without instability, and 
normal range of motion (from 0 degrees of extension to 140 
degrees of flexion) prior to February 2, 2006.

5.  The objective medical evidence of record demonstrates 
that the veteran's service-connected degenerative joint 
disease of the right knee has been manifested by complaints 
of pain with motion limited to no more than 0 degrees of 
extension to 130 degree of flexion, without instability, from 
February 2, 2006.  

6.  The objective medical evidence of record demonstrates 
that the veteran's service-connected degenerative joint 
disease of the left knee was manifested by subjective 
complaints of pain and with normal range of motion (from 0 
degrees of extension to 140 degrees of flexion) and no 
evidence of recurrent subluxation or lateral instability 
prior to February 2, 2006.

7.  The objective medical evidence of record demonstrates 
that the veteran's service-connected degenerative joint 
disease of the left knee has been manifested by subjective 
complaints of pain with motion limited to no more than 0 
degrees of extension to 125 degrees of flexion, from February 
2, 2006 with no more than mild instability.  

8.  The objective medical evidence of record demonstrates 
that the veteran's residuals of a fracture of the left ankle 
are manifested by no more than moderate limitation of motion 
with no malunion of the fibula.

9.  The objective medical evidence of record demonstrates 
that the veteran's service-connected bone spur of the left 
ulna is not manifested by any objective evidence malunion of 
the ulna with bad alignment, loss of motion, nonunion, false 
movement, loss of bone substance or marked deformity.  

10.  The objective medical evidence of record demonstrates 
that the veteran's service-connected bone spur of the right 
ulna is not manifested by any objective evidence of malunion 
of the ulna with bad alignment, loss of motion, nonunion, 
false movement, loss of bone substance or marked deformity.  

11.  The competent medical evidence shows that the residuals 
of a left tibia injury are productive of no more than slight 
injury to Muscle Group XII.

12.  The veteran experiences recurrent tinnitus.

13.  Throughout the initial evaluation period, the veteran 
has had level I hearing loss in both ears.  


CONCLUSIONS OF LAW

1.  Idiopathic muscle cramps were incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for residuals a fracture of the left ankle are 
not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5270, 5271 (2006).

3.  The schedular criteria for an initial disability rating 
of 10 percent for lumbosacral strain have been met for the 
period prior to February 2, 2006.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
effective prior to September 23, 2002; 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, 5293, 5295 (2003); effective September 
23, 2003; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2006), effective 
September 26, 2003.  

4.  The schedular criteria for an initial disability 
evaluation in excess of 10 percent for the veteran's 
lumbosacral strain for the period from February 2, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5103-5103a, 5107; 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5292, 5293, 5295 (2003); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2006).  

5.  The schedular criteria for an initial compensable 
evaluation for degenerative joint disease of the right knee 
prior to February 2, 2006 are not met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Codes 5003, 5256-5261 (2006).

6.  The schedular criteria for an initial rating in excess of 
10 percent for degenerative joint disease of the right knee 
from February 1, 2006, are not met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Codes 5003, 5256-5261.

7.  The schedular criteria for an initial compensable 
evaluation for degenerative joint disease of the left knee 
prior to February 2, 2006 are not met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Codes 5003, 5256-5261.

8.  The schedular criteria for an initial rating in excess of 
10 percent for degenerative joint disease of the left knee 
from February 1, 2006, are not met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Codes 5003, 5256-5261.

9.  The schedular criteria for an increased (compensable) 
rating for bone spur of the left ulna have not been met.  38 
U.S.C.A. §§ 1155, 5103-5103a, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Codes 5205-5211 (2006).

10.  The schedular criteria for an increased (compensable) 
rating for bone spur of the right ulna have not been met.  38 
U.S.C.A. §§ 1155, 5013-5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Codes 5205-5211.

11.  The schedular criteria for a compensable evaluation for 
a left tibia disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.55, 
4.56, 4.73, Diagnostic Code 5312 (2006).

12.  There is no basis for the assignment of more than a 
single, 10 percent rating for tinnitus.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107; 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002); 38 C.F.R. §§ 3.102, 3.159, 4.87, Diagnostic Code 6260 
(2006).

13.  The schedular criteria for a compensable initial 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103-5103A, 5107; 88 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (1998), prior to June 10, 1999; 38 
C.F.R. §§ 3.12, 3.159, 4.85-4.87, Diagnostic Code 6100 
(2006), effective June 10, 1999.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran's claims were received and initially adjudicated 
prior to the enactment of the VCAA.  The record reflects that 
through letters dated in September 2002, and November 2003 
the veteran was provided with the notice required by the VCAA 
and the implementing regulation.  By letter dated in May 
2006, the veteran with notice of the effective date and 
disability elements of the claims.  Id.  Although the 
originating agency has not specifically requested the veteran 
to submit all pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence.  After notice was 
provided, the veteran was provided ample time to submit or 
identify pertinent evidence.  

The record also reflects that VA assisted the veteran by 
obtaining available service medical records and post-service 
treatment records.  In addition, he has been afforded 
appropriate examinations in conjunction with his claims.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate his claims.  As well, the transcript of the 
veteran's hearing before the undersigned is of record.  The 
Board is also unaware of any such available evidence.  In 
sum, the Board is satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

Following provision of the required notice and completion of 
all indicated development of the record, the originating 
agency readjudicated the veteran's claims.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
either claim would have been different had complete VCAA 
notice been provided at an earlier time.  Therefore, the 
Board is satisfied that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The veteran contends that service connection is warranted for 
a disability manifested by muscle cramps of the hands and 
legs.  After a review of the claims folders, the Board finds 
that his contentions are supported by the probative medical 
evidence. 

In the present case, the veteran's February 1986 service 
entrance examination is silent for any disability manifested 
by cramps of the hands and legs.  Subsequent service medical 
records, including in May and October 1997, show that he 
sought treatment for muscle cramps in his hand and legs.  The 
veteran reported that this cramping usually occurred with 
increased activity.  At that time, physical examination was 
normal.  Subsequent service medical records are silent for 
any further complaints of cramping of the hands and legs.  
The report of a September 1998 separation examination notes 
that the veteran had undergone an evaluation for this claimed 
condition that was within normal limits.  It was noted that 
his cramping started in 1992 with documented clinical visits 
in May and October 1997.

During his February 2005 hearing, the veteran reported cramps 
in his hands and lower extremities following service.  This 
cramping affected his ability to write.  

Similarly, the veteran reported a history of cramps since the 
early 1990s during VA examination in February 2006.  He had 
no history of injury and a history of cramping from the early 
1990s was noted.  He reported frequent cramping of his left 
hand extending to the digits as well as into the wrist.  He 
had similar, but less severe, symptoms in his right hand.  
These symptoms happen multiple times during the day lasting 
several minutes to an hour.  When acute, he had limited use 
of his hands.  He also reported cramps of his ankles 
extending into his calves.  This also happened multiple times 
throughout the day.  It was painful for him to stand or walk 
during the cramping.  

Physical examination revealed no injured or destroyed 
muscles, muscle atrophy, or tissue loss.  Muscle strength was 
5 out of 5, and he had normal muscle function and no bone, 
joint, or nerve damage.  The VA examiner noted that the 
veteran had "self reported cramping of the hands and legs, 
with no identifiable etiology."  Muscle enzymes and 
electrolytes were noted to be normal and the veteran's muscle 
bulk was intact.  Neurological examination was normal.  
Current diagnosis was idiopathic muscle cramps.  The examiner 
noted that, given the similarity of the veteran's current 
cramps and his in-service complaints, it was more likely than 
not that his idiopathic muscle cramps date to military 
service.  There was some mild functional impairment for 
gripping and writing.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection can be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Giving the veteran the benefit of the doubt, in light of his 
inservice complaints of muscle cramps, his current diagnosis 
of idiopathic muscle cramps, and the February 2006 VA medical 
examiner who linked his current disability to active duty, 
service connection for idiopathic muscle cramps is warranted.  

III. Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
Rating Schedule but coordination of the rating with 
functional impairment is required. 38 C.F.R. § 4.21.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation is assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.

It is essential that the disability be considered in the 
context of the entire recorded history when determining the 
level of current impairment.  See 38 C.F.R. § 4.1.  See also 
Schrafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  With respect 
to claims for an increased rating, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2006).  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability, and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered. 38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Diagnostic Code 5003, degenerative arthritis, requires rating 
according to the limitation of motion of the affected joints, 
if such would result in a compensable disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.

A. Increased Initial Rating for Lumbosacral Strain

The veteran's service-connected lumbosacral strain is 
evaluated as noncompensable prior to February 2, 2006, and as 
10 percent disabling thereafter.

Service medical records show that the veteran complained of 
low back pain in February 1987.  Resolving low back pain was 
diagnosed in December 1994.  

VA examination in August 1999 revealed complaints of rare low 
back pain over the lumbosacral area about once every two or 
three weeks.  The pain improved with local heat and 
stretching exercises.  While the veteran reported a history 
of radiating pain in 1983, there was no current radiation.  
While he complained of back stiffness, he had no significant 
problems with mobility.  On examination, the veteran had 
forward flexion to 95 degrees, extension to 35 degrees, 
bilateral lateral flexion to 40 degrees, and bilateral 
lateral rotation to 35 degrees. Straight leg raise testing 
was negative.  The examiner noted that he veteran's symptoms 
were infrequent and consistent with minimal lumbosacral 
strain.  X-rays of the lumbar spine revealed normal a small 
osteophyte at lumbar vertebral body #1.  Otherwise, the 
findings were unremarkable.  

In written statements to the RO, the veteran has reported 
pain and limitation of range of motion of his low back due to 
pain.  He also reported lower leg numbness and tingling when 
lifting heavy objects.   

During VA examination in February 2006, the veteran reported 
persistent lower back pain with episodic flare-ups; however, 
he no longer had sciatica as he had at one time and denied 
radiating symptoms.  He reported chronic lumbar stiffness and 
popping.  He did not use any assistive devices.  Aggravating 
factors included prolonged bending, sitting, lying in one 
positions, lifting, and impact activities.  He avoided 
activities requiring repetitive or prolonged bending, sports, 
and impact activities.  He did not perform any heavy lifting 
and performed light chores only.  His back condition did not 
affect his occupation.  He reported one flare-up during the 
past year that lasted 3 weeks.  During this flare-up, he 
experienced severe pain, spasm and difficulty staying in a 
position for any length of time.  He stayed home and was 
unable to walk around very much.  The examination report 
notes that the veteran had experienced no incapacitating 
episodes during the past 12 months.  

Examination of the spine revealed forward flexion to 70 
degrees with pain beginning at 60 degrees.  He had extension 
to 30 degrees with pain at 0 degrees.  Bilateral lateral 
flexion was to 30 degrees with no pain.  Bilateral lateral 
rotation was to 45 degrees with pain at the extreme.  The 
examiner noted no additional loss of range of motion with 
repetitive testing.  Straight leg raise testing was negative 
bilaterally.  The veteran had normal curvature of the spine 
and no pelvic tilt.  Mild paraspinal tenderness was noted, 
but paraspinal tension was negative.  The veteran was able to 
stand on his toes and heels.  Strength was 5/5 and sensory 
examination was intact to light touch in the lower 
extremities.  There was no listing of the whole spine to 
either side.  Goldwaites sign was negative for sacroiliac 
joint locus of pain.  Degenerative arthropathy of the lumbar 
spine with moderate functional impairment was diagnosed.  

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
criteria for intervertebral disc syndrome under Diagnostic 
Code 5293 that became effective on September 23, 2002, 
contain notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.

In VAOPGCPREC 7- 2003, the General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

In the March 2006 supplemental statement of the case (SSOC), 
the RO evaluated the veteran's claim under the new 
regulations.  He was given an opportunity to respond to the 
RO's action and did not.  Thus, the Board may consider the 
veteran's claim under both the old and new regulations.  See 
Bernard v. Brown, supra.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warranted a noncompensable 
evaluation if it was postoperative, cured.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), effective prior to 
September 23, 2002.  A 10 percent evaluation is warranted if 
it was mild.  Id.  A 20 percent evaluation is warranted if it 
was moderate with recurring attacks.  Id.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it was severe with recurrent attacks and intermittent relief.  
Id.  A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Id.  

Under the criteria effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
effective September 23, 2002.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warranted a 10 percent disability rating.  A 20 percent 
evaluation was warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position. Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
was warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 10 
percent evaluation if it was slight, a 20 percent evaluation 
if it was moderate or a 40 percent evaluation if it was 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 amendments provide a general rating 
formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the entire spine warrants a 100 percent disability rating 
while unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis a 20 percent disability 
evaluation is warranted.  For forward flexion of the 
thoracolumbar greater than 60 degrees, but not greater than 
85 degrees or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal control a 
10 percent disability evaluation is warranted.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under  
38 C.F.R. § 4.25.

Normal range of the thoracolumbar spine is flexion from 0 to 
90 degrees, extension from 0 to 30 degrees, lateral flexion 
from 0 to 30 degrees, and rotation from 0 to 30. See 38 
C.F.R. § 4.71, Plate V (2006), effective September 26, 2003.

Incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation if it is severe with marked muscular 
dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 
percent evaluation if it is mild.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2006).

Giving the veteran the benefit of the doubt, and after a 
review of the objective medical evidence of record, the Board 
is of the opinion that a 10 percent disability is warranted 
for the veteran's service-connected lumbosacral strain 
throughout the course of the appeal.  The veteran has 
continuously complained of painful motion.  At his August 
1999 VA examination, he reported pain, albeit rare, over his 
lumbosacral area.  The examiner noted that these symptoms 
were consistent with lumbosacral strain.  Similarly, 
subsequent outpatient treatment record show continued report 
of painful motion. 

However, while the schedular criteria for a 10 percent 
evaluation are met throughout the course of this appeal, the 
Board, having reviewed all of the pertinent medical evidence 
and considered all potentially applicable legal criteria, 
finds that the criteria for a rating in excess of 10 percent 
are not met.  

In this regard, the Board notes that the medical evidence for 
the period prior to September 26, 2003, establishes that the 
veteran did not have moderate limitation of motion of his 
lumbosacral spine as contemplated by an increased rating.  On 
the contrary, he was noted to have no significant problems 
with mobility during his August 1999 VA examination with 
flexion to 95 degrees, extension to 35 degrees, lateral 
flexion to 40 degrees, and rotation to 35 degrees.   
Accordingly, an increased rating based upon limitation of 
motion is not warranted under the former criteria.  

Similarly, the evidence prior to September 2003, does not 
show that the veteran had muscle spasm on extreme forward 
bending, or loss of lateral spine motion, unilateral, in a 
standing position.  Accordingly, the disability warrants no 
more than a 10 percent evaluation under the former criteria 
for evaluating lumbosacral strain.

Likewise, the veteran's low back disability does not warrant 
a higher rating under the general formula for rating 
disabilities of the spine effective September 26, 2003.  The 
evidence for this period does not show limitation of forward 
flexion of the thoracolumbar spine to 60 degrees or less, 
muscle spasm, guarding severe enough to result in abnormal 
gait, or abnormal contour.  In this regard, the Board notes 
that in February 2006, during VA examination, the veteran had 
pain free flexion to 60 degrees, extension to 0 degrees, 
bilateral lateral flexion to 30 degrees, and bilateral 
rotation to 45 degrees.  The examiner opined that there was 
no evidence of additional loss of range of motion with 
repetitive testing.  While mild paraspinal tenderness was 
noted, paraspinal tension was negative and the veteran had 
full strength.  Similarly, the veteran had normal curvature 
of spine with no listing of the whole spine to the either 
side.  

As noted previously, assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, supra.  In the 
instant case, the Board finds that the current 10 percent 
disability evaluation sufficiently reflects the level of 
functional impairment demonstrated by the veteran.  While he 
was noted to have limitation on the amount he could lift, he 
reported during his recent VA examination that his back 
disability did not affect his occupation.  He reported only 
one flare-up during the past year, with no report of 
incapacitating episodes.  

As the veteran has complained of lower leg numbness and 
tingling, the Board has also considered the diagnostic codes 
for evaluating impairment of the sciatic nerve group, 
38 C.F.R. § 4.124a, Diagnostic Codes 8520 (2006), and the 
criteria for evaluating intervertebral disc syndrome 
(Diagnostic Code 5293 prior to September 23, 2003, and 
Diagnostic Code 5243 from September 23, 2003).  During VA 
examinations in August 1999 and February 2006, the veteran 
reported that he no longer had sciatica pain as he had in the 
past.  Sensory examination was normal and the veteran had 
full strength with negative straight leg raise testing.  In 
light of the lack of findings of neurological manifestations 
or diagnosis of intervertebral disc syndrome, the Board has 
determined that those provisions related to impairment of the 
sciatic nerve or intervertebral disc syndrome are not 
applicable in this case.  The objective evidence does not 
demonstrate the presence of intervertebral disc syndrome or 
radiculopathy.  Therefore, neither a higher rating under 
Diagnostic Code 5293 (2002) nor a separate compensable rating 
under Diagnostic Code 8520 is warranted.  

More over, the veteran has not alleged nor is there any 
medical evidence showing that the disability has been 
productive of incapacitating episodes necessitating bed rest 
prescribed by a physician.  Therefore, a higher rating on the 
basis of incapacitating episodes is not in order.

In this case, the Board has found no schedular basis for 
assigning a rating in excess of 10 percent for any portion of 
the initial evaluation period.  In sum, giving the veteran 
the benefit of the doubt, an initial 10 percent rating is 
warranted for his service-connected lumbosacral strain for 
the period prior to February 2, 2006, but a rating in excess 
of 10 percent thereafter is not warranted.  The Board has 
also considered the benefit-of-the-doubt rule but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for any time since the veteran 
filed his initial claim for service connection.  See 
Fenderson v. West.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt 
beyond that granted by this decision herein.  38 U.S.C.A. § 
5107(b).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  Therefore, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

B. Increased Ratings for Knee Disabilities

Service medical records show that the veteran was diagnosed 
with a right medial meniscal tear in May 1980.  Subsequent 
treatment records also show complaints of left knee pain in 
January 1989.  At that time, soft tissue injury with mild 
peripatellar pain was diagnosed.  

During VA examination in August 1999, the veteran reported 
bilateral knee pain that was rated as a 2 to 3 on a pain 
scale from 1 to 10.  The pain was on the lateral aspects of 
both knees with no radiation.  His right knee buckled.  His 
left knee did not buckle.  The veteran reported no numbness 
of the knees or legs.  His knees were very stiff for one to 
two hours in the morning, getting better throughout the day.  
He had some problems with mobility of the right knee.  Both 
knees appeared normal to inspection without any swelling, 
redness, increased temperature, or effusion.  He had full 
mobility of his knees with flexion to 140 degrees and 
extension to 0 degrees without any crepitus.  The examiner 
opined that neurovascular examination of the veteran's lower 
extremities was completely within normal limits.  In fact, 
the examiner observed that the veteran appeared "very 
athletic and healthy."  He had no muscle atrophy and no 
strength or sensorial abnormalities.  Assessment was 
arthritis of the left and right knees by history with no 
physical findings.  

Magnetic resonance image (MRI) of the right knee in October 
1999 revealed grade I degenerative changes involving the 
anterior horn of the lateral meniscus.  There was also some 
grade II degenerative changes involving the posterior horn of 
the right meniscus.  No tear was identified.  The medial and 
lateral ligament complexes appeared normal and intact.  
Similarly, the patellar and quadriceps tendons appeared 
normal.  The anterior cruciate ligaments were appeared normal 
and there was no evidence of a tear.  No joint effusion was 
appreciated.

MRI of the left knee in October 1999 revealed some mild 
degenerative changes involving the menisci.  There were grade 
I degenerative changes involving the posterior horn of the 
right meniscus.  The anterior horn of the lateral meniscus 
showed some grade II degenerative changes.  The medial and 
lateral ligament complexes appeared normal and intact.  
Similarly, the patellar and quadriceps tendons appeared 
normal.  The anterior cruciate ligaments were appeared normal 
and there was no evidence of a tear.  No joint effusion was 
appreciated.  Chronic bilateral patellofemoral syndrome with 
mild degenerative arthritis by MRI was diagnosed.

In various statements to the RO, the veteran has reported 
pain, edema, inflammation, and difficulty walking due to his 
right and left knee disabilities.  His symptoms were 
aggravated by ambulating, bending, and climbing stairs.  He 
also reported cracking and popping with pain.  

During his Board hearing, the veteran that he had crepitus in 
his left knee with a lot of popping.  He reported that his 
knee gave way. 

The veteran complained of pain with activity and popping in 
both knees during VA examination in February 2006.  He 
reported some limitation of motion, but no swelling.  
Sometimes his knees locked.  His knee disabilities limited 
ambulation and prolonged standing.  At work, he had to sit 
down or change positions, but his knee disabilities did not 
interfere with his work performance.  While his symptoms 
fluctuated with activity, he had no discrete flare-ups.  

Examination of both knees revealed no deformity or quadriceps 
atrophy.  There was tenderness along the medial joint line 
and mild patellar pressure tenderness.  There was no 
effusion.  Range of motion of the right knee was from 0 to 
130 degrees with pain noted at the extreme of flexion.  Range 
of motion of the left knee was from 0 to 125 degrees with 
pain at the extreme of flexion.  There was no additional 
limitation following repetitive motion.  Drawers test was 
negative.  Examination of the veteran's right collateral 
ligaments revealed no laxity; however, minimal laxity of the 
left collateral ligaments was noted.  Similarly, the veteran 
had bilateral positive crepitus.  X-rays of the veteran's 
knees revealed no significant abnormalities. 

Under VA regulations, limitation of flexion of a leg warrants 
a noncompensable evaluation if flexion is limited to 60 
degrees, a 10 percent evaluation if flexion is limited to 45 
degrees, or a 20 percent evaluation if flexion is limited to 
30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006). 

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2006).  Removal of the semilunar cartilage, if 
symptomatic, will be rated 10 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5259 (2006).  

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate, and a 30 percent evaluation is warranted if the 
knee or ankle disability is marked.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2006).

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

Normal range of motion of the knee is from 0 to 140 degrees.  
See 38 C.F.R. § 4.71a, Plate II (2006). 

1. Ratings Based On Degenerative Joint Disease prior to 
February 2, 2006

Despite the veteran's claims of limited motion and difficulty 
walking, the probative medical evidence prior to February 
2006 does not show the veteran's degenerative joint disease 
of either knee was manifested by limitation of flexion to 45 
degrees or less or limitation of extension to 10 degrees or 
more as contemplated by compensable ratings under either 
Diagnostic Code 5260 or 5261.  On the contrary, he was noted 
to have full mobility in his knees with flexion to 140 
degrees and extension to 0 degrees during VA examination in 
August 1999.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected right and left knee disabilities are 
contemplated in the noncompensable rating assigned prior to 
February 2, 2006.  There is no indication that pain, due to 
disability of either knee, caused functional loss greater 
than that contemplated by the noncompensable evaluation 
assigned by the RO.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 
supra.
Despite the veteran's complaints of bilateral knee pain, the 
1999 VA examining physician noted that both knees appeared 
normal without any swelling, redness, increased temperature, 
or effusion.  The veteran appeared very athletic and healthy 
with no muscle atrophy, strength abnormities, or sensorial 
abnormalities.  

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against initial compensable 
disability ratings for the veteran's service-connected right 
and left knee disabilities, for the period prior to February 
2, 2006.  The preponderance of the objective medical evidence 
of record is clearly against the claim.  38 U.S.C.A. § 5107.

2.  Ratings Based on Degenerative Joint Disease from February 
2, 2006

Effective February 2, 2006, the veteran's service-connected 
degenerative joint disease of the right and left knees have 
been assigned 10 percent disability ratings.  After a review 
of the objective medical evidence of record, the Board 
concludes that the criteria for ratings in excess of 10 
percent are not met for degenerative joint disease of either 
knee.  Accordingly, higher disability evaluations for the 
period from February 2, 2006, are not warranted.

The objective and probative medical evidence of record does 
not show that the veteran had limitation of flexion to 30 
degrees or less or limitation of extension to 15 degrees or 
more as contemplated by higher disability evaluations under 
Diagnostic Codes 5260 and 5261.  On the contrary, the 
February 2006 VA examination report notes range of right knee 
motion from 0 degrees of extension to 130 degrees of flexion 
and left knee motion from 0 degrees of extension to 125 
degrees of flexion.  While the veteran was noted to have 
painful motion, this pain was noted at the extreme of 
flexion.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected right and left knee disabilities are 
contemplated in the 10 percent rating assigned from February 
2, 2006.  There is no indication that pain, due to disability 
of either knee, causes functional loss greater than that 
contemplated by the evaluation assigned by the RO.  See 38 
C.F.R. § 4.40; DeLuca v. Brown, supra.  Despite the veteran's 
complaints of bilateral knee pain, locking, and popping, the 
veteran reported no discrete flare-ups.  Physical examination 
revealed no deformity or quadriceps atrophy.  Despite 
tenderness, there was no effusion, and the examiner noted no 
additional limitation following repetitive motion.  

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against initial ratings in 
excess of 10 percent for the veteran's service-connected 
right and left knee disabilities from February 2, 2006.  The 
preponderance of the evidence is clearly against the claim.  
38 U.S.C.A. § 5107.

3.  Ratings Based on Knee Instability

As noted above, arthritis and instability of the knee may be 
rated separately.  In the present case, as noted above, the 
veteran was awarded a separate 10 percent for instability of 
the left knee effective from February 2, 2006, under 
Diagnostic Code 5257.

However, the evidence from February 2006 does not show that 
the veteran's lateral instability of the left knee is 
manifested by moderate recurrent subluxation or lateral 
instability as contemplated by a 20 percent disability 
evaluation under Diagnostic Code 5257.  On the contrary, 
while the veteran was noted to have laxity of the left 
collateral ligaments, this laxity was described as minimal 
during the February 2006 VA examination.  The veteran 
reported locking of knees; however, he denied interference 
with his work performance.  While the veteran reported 
tenderness, there was no effusion and Drawers test was 
negative.  

Based on the foregoing, the veteran's complaints of left knee 
instability can justify no more than a rating of 10 percent 
for the period from February 2, 2006.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Such a finding corresponds to no more 
than slight impairment under Diagnostic Code 5257, the 
diagnostic code for other impairment of the left knee.

With respect to whether a separate rating based on 
instability of the left knee is warranted prior to February 
2, 2006, the Board notes that the objective medical evidence 
does not show subluxation or instability of the left knee 
prior the February 2006 examination report.  While the 
veteran complained of crepitus and popping in his left knee 
during his hearings before the Board, MRI findings in October 
1999 found that the veteran's medial and lateral ligament 
complexes appeared normal and intact.  Similarly, the 
anterior cruciate ligaments also appeared normal with no 
evidence of tear.  In light of the lack of objective medical 
evidence of either recurrent subluxation or lateral 
instability of the left knee prior to February 2, 2006, 
assignment of a separate disability rating based on 
instability is not warranted.  

Similarly, the evidence does not show that the veteran had 
either recurrent subluxation or lateral instability of the 
right knee at any time during the course of the appeal.  
Despite complaints of his right knee buckling during VA 
examination in August 1999, both knees appeared normal on 
examination and the examiner noted no physical findings.  
Subsequent MRI of the right knee revealed that the veteran's 
ligaments appeared normal and intact.  Similarly, VA 
examination in February 2006 revealed no laxity of the 
veteran's right collateral ligaments.  

Based upon the probative medical evidence of record before 
the Board, there is no objective evidence of any right knee 
instability or subluxation at any time during the course of 
the appeal or left knee instability or subluxation prior to 
February 2, 2006.  Thus, a separate compensable rating based 
on either instability or subluxation of the right knee at any 
time during the appeal, or instability or subluxation of the 
left knee prior to February 2, 2006, is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

C. Increased Rating for Left Ankle Fracture

Service connection for residuals of a left ankle fracture was 
awarded by rating action dated in October 1998.  The RO based 
its determination on evidence that showed that the veteran 
was treated for a left talor neck fracture of the left ankle 
in February 1989.  Subsequent service medical records show 
treatment for left ankle pain and chronic left ankle pain was 
noted on the veteran's September 1998 service separation 
examination.  A noncompensable disability evaluation was 
initially assigned. 

The veteran complained of daily constant pain during VA 
examination in August 1999.  He rated the pain as a 5 on a 
scale from 1 to 10.  He reported that he had to wear a 
posterior ankle splint at all times for stability since his 
ankle gave out frequently without falling.  He had pain on 
the medial and lateral aspect of the ankle that radiated into 
the metatarsal area.  He reported weakness without any 
numbness of the foot.  His ankle never got swollen, red, or 
tender, but he had problems with ankle stiffness mostly in 
the morning.  The examiner noted that the left ankle looked 
normal to inspection without any swelling, redness, increased 
temperature, or effusion.  The veteran had full mobility of 
his left ankle with plantar flexion to 45 degrees, 
dorsiflexion to 20 degrees, normal inversion, and normal 
eversion.  His left Achilles area looked "completely within 
normal" limits with no crepitus.   Diagnosis was residuals 
of a left ankle fracture with symptoms as described and no 
physical findings.  

In a March 2000 rating decision, the disability evaluation 
assigned was increased to 10 percent disabling effective the 
day following the veteran's release from active duty.  

In an October 2000 statement, the veteran reported left ankle 
stiffness, pain, decreased range of motion, and weakness.  He 
had difficulty walking and walked with a limp.  At his 2005 
hearing, he reported being subject to back pain all the time.  
He was careful with what he lifted.  

During VA examination in February 2006, the veteran reported 
ongoing limited range of motion, crepitus, and pain in his 
left ankle with weight bearing.  He usually wore a lace-up 
posterior ankle splint on both ankles.  He avoided activities 
requiring prolonged weight bearing and impact activities.  He 
was able to perform light chores and all activities of daily 
living.  He had to limit standing, but was otherwise able to 
perform his occupational duties.  He had some fluctuation 
with his activity level, but no discrete flare-ups.  

On examination, the veteran had a very slightly antalgic 
gait.  He did not use any assistive devices.  Ankle alignment 
revealed a 90 degree ankle foot alignment.  There was no 
other deformity.  There was slight medial and lateral 
inframalleolar tenderness with no grinding or laxity.  The 
veteran was unable to dorsiflex his left ankle beyond 0 
degrees with pain.  Plantar flexion was from 0 to 45 degrees.  
Strength was 5/5.  There was no additional loss of range of 
motion following repetitive testing.  Diagnosis was recurrent 
left ankle sprains with residual mild degenerative changes, 
loss of range of motion, and mild functional impairment. 

Under VA regulations, normal range of ankle motion is from 0 
to 20 degrees of dorsiflexion and from 0 to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II (2006).  

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2006).  

A 20 percent evaluation is warranted for ankylosis of an 
ankle in plantar flexion less than 30 percent.  A 30 percent 
disability evaluation is warranted with ankylosis of an ankle 
in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2006).

In addition, malunion of the tibia or fibula with moderate 
knee or ankle disability warrants a 20 percent evaluation, 
whereas a 30 percent evaluation is warranted if the knee or 
ankle disability is marked.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.

Throughout the initial evaluation period, the veteran has 
complained of pain, tenderness, instability, weakness, and 
limitation of motion of his left ankle.

After a review of the competent medical evidence of record, 
the Board finds that the evidence shows that the veteran's 
service-connected left ankle disability resulted in no more 
than moderate limitation of motion during the course of the 
appeal.  He had full range of motion during VA examination in 
August 1999.  While he was unable to dorsiflex his left ankle 
beyond 0 degrees due to pain in February 2006, plantar 
flexion was to 45 degrees, essentially normal.  

The Board has considered the veteran's subjective complaints 
of left ankle pain, weakness, instability, and swelling.  
However, objective examination in August 1999 revealed no 
objective physical findings.  At that time, the veteran's 
ankle appeared normal on inspection with no swelling, 
redness, increased temperature, or effusion.  Despite slight 
tenderness during VA examination in February 2006, the 
examiner found no grinding or laxity.  At that time, the 
veteran had no additional loss of range of motion following 
repetitive testing and the examiner found that the veteran's 
functional impairment was mild.  

There is no evidence of malunion of the fibula.  Accordingly, 
a higher evaluation is not warranted under Diagnostic Code 
5262.  

Based on the foregoing, the Board finds that a rating in 
excess of 10 percent is not warranted for the veteran's 
service-connected left ankle disability.  In reaching this 
decision, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
to this claim.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.


D. Increased Initial Ratings for Bone Spurs of the Ulnas

Service medical records show that the veteran was treated for 
a right elbow laceration during service.  X-rays in January 
1994 revealed spurring of the olecranon process.  In 
addition, he was diagnosed with left elbow tendinitis in 
February 1996.  

The report of VA examination in August 1999 reveals that the 
veteran is right handed.  During service, he reported a 
laceration of the right elbow in 1993 with no history of 
injury of the left elbow.  He reported daily mild pain in the 
both elbows.  He had a sensation of his right elbow popping 
out.  The examiner noted that the veteran had no redness, 
tenderness, swelling, fatigue, incoordination, numbness, or 
weakness of his upper extremities.  He reported occasional 
stiffness on his right elbow.  On examination, both elbows 
looked normal to inspection without any redness, swelling, 
tenderness or increased in local temperature.  He had full 
flexion to 145 degrees, extension to 0 degrees, forearm 
pronation to 90 degrees, and supination to 85 degrees.  
Neurovascular examination of his upper extremities was intact 
and the veteran had no pain on palpation of the medial or 
lateral epicondyles.  Right elbow spurs with minimal symptoms 
and no physical findings was diagnosed.  The VA examiner did 
not think that the veteran had tendonitis or any other 
significant abnormalities.  X-rays revealed bone spurs 
projecting off both ulnas, with the right slightly greater 
than the left.  

By subsequent rating decision in March 2000, the RO awarded 
service connection for bone spurs of the right and left ulna.  
Both disabilities were assigned noncompensable disability 
evaluations.  

In his October 2000 notice of disagreement, the veteran 
complained of decreased range of motion of his left elbow 
with decreased strength and sluggish and clumsy digit 
dexterity.  Daily movement was painful and his hand was in 
"a guarded position."  His right elbow caused "major 
problems."  It was painful to lift things and he reported 
cracking, popping, and neurological involvement.  At times, 
he wore a constricting band for severe inflammation.  

VA examination findings in July 2001 revealed full extension 
on the left side (elbow) to 0 or -5 degrees.  The veteran 
flexed to about 150 to 160 degrees without difficulty.  The 
right side (elbow) had "a little bit of flexion 
contracture" of about 10 to 15 degrees.  He could flex to 
about 130 degrees.  He had full pronation and supination 
bilaterally.  

During his February 2005 hearing, the veteran reported pain 
on motion of his left elbow.  He also reported crepitus, 
snapping, crackling, and popping of his right elbow.  He had 
point tenderness.

VA examination in February 2006 revealed persistent mild 
elbow pain with activity in both elbows.  He appeared to have 
full range of motion in the right elbow.  He did not wear 
assistive devices.  He avoided heaving lifting.  His elbow 
disabilities did not affect his occupational duties.  While 
he had some fluctuation with activity, he had no discrete 
flare-ups.  

Examination of his elbows revealed no deformity.  He had 
bilateral active range of flexion to 130 degrees, extension 
to 10 degrees, pronation to 90 degrees, and supination to 90 
degrees.  Pain was noted at the extremes of flexion and 
extension with no additional limitation following repetitive 
motion.  He had medial epicondyle tenderness in both elbows.  
Sensory examination was intact to light touch and Tinel's 
sign was negative.  There was no radiation of pain and 
strength was 5/5 bilaterally.  Pertinent diagnosis was mild 
degenerative arthritis of the elbows (coranoid processes of 
the ulnas).  There was no documented history of ulnar 
fracture and no evidence for nonunion, false movement, 
deformity, or loss of bone substances of the ulnas.  The 
diagnoses included mild degenerative arthritis of the elbows.

The average normal range of motion of the forearm (elbow) is 
zero degrees extension, 145 degrees flexion, 80 degrees of 
pronation, and 85 degrees of supination.  38 C.F.R. § 4.71, 
Plate I (2006).

The veteran's service-connected bone spurs of the right and 
left ulnas are each rated as noncompensable pursuant to 
Diagnostic Code 5211.  Under these criteria, a 10 percent 
evaluation requires malunion with bad alignment.  The veteran 
has not complained of symptomatology equivalent to malunion 
with bad alignment.  Similarly, while mild degenerative 
arthritis of the elbows was noted during examination in 
February 2006, he had no deformity of the elbows.  Similarly, 
there was no history of ulnar fracture, nonunion, false 
movement, or loss of bone substances.  Thus, the 
symptomatology manifested by the veteran's service-connected 
bone spurs of the right or left ulnas is not commensurate 
with compensable ratings under Diagnostic Code 5211, as the 
evidence does not show malunion of the ulna, with bad 
alignment.

In addition, the criteria for higher ratings under Diagnostic 
Code 5211 are also not met as there are no complaints of or 
medical evidence to support findings of nonunion, false 
movement, loss of bone substance or marked deformity.

The Board also has considered whether the veteran may be 
entitled to higher ratings under other potentially applicable 
Diagnostic Codes, including Diagnostic Codes 5205, 5206, 
5207, 5208, and 5209 that refer to ankylosis and limitation 
of motion of the elbow and other impairment of the elbow.  38 
C.F.R. § 4.71a.  However, the evidence does not show 
ankylosis of either elbow as contemplated by a compensable 
rating under Diagnostic Code 5205.  Similarly, the evidence 
does not show flexion of the forearm limited to 100 degrees 
of less or forearm extension limited to 45 degrees or more as 
contemplated by compensable evaluations under Diagnostic 
Codes 5207 and 5208.  Finally, the evidence does not show 
flail elbow joint or joint fracture with marked cubitus varus 
or cubitus valgus deformity or ununited fracture of the head 
of the radius as contemplated by a compensable evaluation 
under Diagnostic Code 5209.   

In the present case, there is no objective clinical 
indication that the veteran has additional functional 
impairment which would warrant a compensable rating with 
consideration of the DeLuca factors.  While the veteran has 
some fluctuation of his symptoms with activity, he was noted 
to have no discrete flare-ups during VA examination in 
February 2006.  Notably, the VA examiner indicated that the 
veteran's service-connected elbow disabilities did not affect 
his occupational duties.  There was no radiation of pain and 
his strength was 5/5 bilaterally.  Thus, there are no signs 
of painful motion which would warrant a compensable rating on 
the basis of pain for either the service-connected right or 
left ulna disability. 

In sum, the preponderance of the objective evidence is 
against initial compensable ratings for the veteran's 
service-connected right and left ulna disabilities.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

E. Increased (Compensable) Rating for Left Tibia Disability

Service connection for residuals of a left tibia injury was 
awarded by rating action dated in October 1998 as the 
evidence showed that the veteran was treated for a hematoma 
to the left medial leg after falling down during physical 
training in March 1996.   A noncompensable disability 
evaluation was assigned.  

During VA examination in August 1999, the veteran reported 
constant pain rated as a 4 on a pain scale from 1 to 10 with 
no other symptoms such as numbness, weakness, fatigue, or 
incoordination other that what was described for the left 
ankle.  On examination, the left tibial area looked normal.  
The veteran had minimal tenderness on palpation of the medial 
aspect over the shin.  X-rays of the left tibia and fibula 
were unremarkable with no evidence of fracture or 
degenerative change. 

In a November 2000 statement, the veteran reported tenderness 
and decreased range of motion due to his left tibia 
disability.  Ambulating could be difficulty.  Similarly, 
during his hearing before the Board, he testified of painful 
motion of his left leg.  He reported tenderness.  

The veteran's reported persistent mid shaft tibial pain with 
intermittent bruising during VA examination in February 2006.  
He had pain with prolonged weight bearing and limitation of 
range of motion of the ankle.  He wore an ankle brace and 
avoided activities requiring prolonged weight bearing.  He 
had to limit standing, but was able to perform his 
occupational dirties.  While he had some fluctuation of 
activity level, he had no discrete flare-ups.  X-rays were 
unremarkable without significant bony or soft tissue 
abnormalities.  The diagnosis was contusion and stress injury 
to the left tibia with residual pain causing mild functional 
impairment.  There was no nonunion or malunion of the left 
tibia.

The veteran's service-connected left thigh disability is 
currently evaluated as noncompensable, indicating slight 
muscle disability of Muscle Group XII.  In order for an 
increased (compensable) rating to be assigned, the veteran 
must be shown to have a moderate injury to Muscle Group XII 
related to the service-connected hematoma of the left leg.  
38 C.F.R. § 4.73, Diagnostic Code 5312 (2006).

Under 38 C.F.R. § 4.73, Diagnostic Code 5312, for rating 
injury to muscle group XII, it is noted the muscles function 
to provide dorsiflexion; extension of the toes; and 
stabilization of arch.  In addition, it is noted that Muscle 
Group XII governs the anterior muscles of the leg, including 
the tibialis anterior; the extensor digitorum longus; the 
extensor hallucis longus; and the peroneus tertius.  A slight 
disability warrants a noncompensable rating.  A moderate 
disability warrants a 10 percent rating, a moderately severe 
disability warrants a 20 percent rating, and a severe 
disability warrants a 30 percent rating.  38 C.F.R. § 4.73, 
Diagnostic Code 5312 (2006).

For rating purposes, the skeletal muscles of the body are 
divided into muscle groups in specified anatomical regions.  
38 C.F.R. § 4.55(b) (2006).  Muscle injury ratings will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2006).  The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must generally be lower than the evaluation for 
unfavorable ankylosis of that joint.  38 C.F.R. § 4.55(d) 
(2006).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2006).  Functional loss must be considered for any 
musculoskeletal disability.  DeLuca v. Brown, 8 Vet. App. at 
206.

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56 (2006).

38 C.F.R. 4.56, governing the evaluation of muscle 
disabilities reflects that: (a) An open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5301 
through 5323, in pertinent part, disabilities resulting from 
muscle injuries shall be classified as follows:

Slight disability of a muscle anticipates a simple wound of 
muscle without debridement or infection.  A history 
consistent with slight disability would include service 
department record of superficial wound with brief treatment 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of muscle disability.  
Objective findings would include a minimal scar, but no 
evidence of fascial defect, atrophy or impaired tonus.  No 
impairment of function or metallic fragments retained in the 
muscle tissue would be shown.  38 C.F.R. 4.56(d)(1) (2006).

Moderate disability of a muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile throughout muscle 
tissue.  Other objective findings include some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue.  38 C.F.R. 
4.56(d)(2) (2006).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. 4.56(d)(3) (2006).

Severe disability of muscles contemplates through-and-through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  History would include 
evidence showing hospitalization for a prolonged period for 
treatment of the wound, with a record of consistent complaint 
of cardinal signs and symptoms of muscle disability , worse 
than those shown for moderately severe muscle injuries, and 
if present, evidence of inability to keep up with work 
requirements.  Objectively, there are ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. 4.56(d)(4) (2006).

In Myler v. Derwinski, 1 Vet. App. 571, 574 (1991), the Court 
interpreted the applicable regulations as providing that a 
through-and-through muscle wound was to be rated as at least 
of the moderate degree of injury for each muscle group 
injured.  The Court has also held that the regulation 
appeared to require "muscle damage" but specified no 
minimum degree of damage in order for the injury to be of 
moderate degree.  See Beyrle v. Brown, 9 Vet. App. 377, 385 
(1996).

VA regulations also provide that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2006).

The Court has held that section 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, supra.

In the present case, to warrant a compensable rating of 10 
percent, the competent medical evidence must show moderate 
muscle injury of the left tibia.  In the instant case, the 
Board finds that the preponderance of the objective medical 
evidence of record is against a finding of more than slight 
muscle injury to the left lower leg.  While the veteran 
complained of pain during VA examination in August 1999, he 
had no other physical symptoms such as numbness, weakness, 
fatigue or incoordination.  While he had tenderness on 
palpation over the medial aspect of the shin, this was 
described as minimal by the VA examiner in 1999.  The 
examiner noted that the veteran's left tibia area looked 
normal with no evidence of fracture or degenerative change on 
X-ray.  VA examination in February 2006 revealed no discrete 
flare-ups.  Again, X-rays were unremarkable without 
significant bony or soft tissue abnormalities.  There was no 
muscle atrophy.  The examiner felt that the veteran had no 
more than mild functional impairment due to residual pain.  

In sum, the Board finds that the symptomatology associated 
with veteran's service-connected left tibia disability is no 
more than slight and, thus, does not meet the criteria for a 
compensable rating.  Thus, the preponderance of the objective 
evidence is against the assignment of a compensable rating.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  

The potential application of 38 C.F.R. § 3.321(b)(1) has also 
been considered.  However, there has been no showing that the 
service-connected left tibial disability has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  In essence, the Board finds no evidence of an 
exceptional or unusual disability picture in this case which 
renders impracticable the application of the regular 
schedular standards.  Thus, referral for consideration for an 
extraschedular evaluation is not warranted here.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, and Shipwash v. 
Brown, supra.

F. Increased Initial Rating for Tinnitus

The veteran asserts that an initial rating in excess of 10 
percent is warranted for his service-connected tinnitus.  In 
particular, he asserts that a 10 percent evaluation should be 
assigned for each ear.  The RO denied the veteran's request 
because under Diagnostic Code 6260 there is no provision for 
assignment of a 10 percent evaluation for each ear.  The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d. 144 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to VA's interpretation 
of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 
6260, that limit a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no schedular 
basis upon which to award more than a single, 10 percent 
rating for tinnitus, the veteran's appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Nor is there any objective evidence that an extra schedular 
rating is warranted pursuant to 38 C.F.R. § 3.321(b).  See 
Bagwell v. Brown, and Shipwash v. Brown, supra.



G. Increased Initial Rating for Bilateral Hearing Loss

The veteran's written statements and oral testimony regarding 
the effect that his service-connected bilateral hearing loss 
has had on his life have been duly noted by the Board.  In 
evaluating service-connected hearing impairment, however, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85- 4.87 (2006)).  The veteran's current claim for 
service connection for his bilateral hearing loss was 
received at the RO in January 1999, so the new regulations 
are for application.

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment", the regulatory changes do not constitute 
liberalizing provisions. 38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  The 
evidence of record indicates that the veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent disabling, based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry testing in the frequencies 1000, 2000, 3000, and 
4000 Hertz per second.  The Rating Schedule establishes 
eleven different auditory acuity levels, designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, DC 6100.

In connection with his claim, the veteran has been afforded 
several VA audiological examinations.  During VA audiological 
evaluation in September 1999, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
40
30
LEFT
15
15
45
40
25

Average pure tone threshold in the right ear was 30 decibels 
and average pure tone threshold in the left ear was 31 
decibels.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 100 percent in the 
left ear.  Mild to moderate hearing loss with excellent 
speech recognition and constant tinnitus was diagnosed.  

The results of this examination are indicative of level I 
hearing impairment in both ears.  A noncompensable evaluation 
is warranted when those values are applied to the both the 
current and prior versions of Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1999) (2006).  

In various written statements to the RO, the veteran has 
asserted that his hearing has worsened.  His wife could not 
understand him and he was starting to slur words.  He had to 
have the television volume turned and could not understand 
what others what saying.  During his 2005 Board hearing, he 
reported that he learned to lips well.  He misinterpreted a 
lot of what people said.  

The veteran was afforded another VA audiological evaluation 
in February 2006.  It was noted that he had been fitted with 
binaural amplication in February 2001.  However, he reported 
that his hearing aids were malfunctioning.  Pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
25
25
LEFT
15
10
15
20
25

Average pure tone threshold was 20 dB in the right ear and 18 
dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in both ears.  The examiner 
noted that these findings revealed normal hearing acuity 
bilaterally with the exception of a mild, presumable 
sensorineural hearing loss at 8 kHz in the left ear.  Word 
recognition abilities were noted to be excellent, 
bilaterally.  Tympanometry demonstrated normal tympanic 
membrane mobility and normal middle ear pressure, 
bilaterally.  The examining audiologist noted that the 
veteran was not a candidate for amplification at the present 
time.

The results of the February 2006 VA examination are 
indicative of level I hearing impairment in both ears.  A 
noncompensable evaluation is warranted when those values are 
applied to the both the current and prior versions of Table 
VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1999) (2006).  

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  We appreciate the veteran's concern that 
he is unable to hear conversation when there is background 
noise, but no specific compensation is provided based upon 
such inability; it is the overall impairment of earning 
capacity that is paramount.  Our sympathy is with the 
veteran, and we trust that he will continue to utilize his 
hearing aids to ameliorate his hearing difficulty.  Here, the 
objective evidence is at the crux of the matter, and it 
provides no appropriate basis for granting compensation for 
the level of bilateral hearing loss currently demonstrated.

Further, the Board has carefully reviewed the entire record 
in this case; however, the Board does not find the evidence 
to be so evenly balanced that there is doubt as to any 
material issue regarding the matter of an increased 
(compensable) rating for the service-connected bilateral 
hearing loss.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).

Nor is a compensable rating for bilateral hearing impairment 
warranted on an extra schedular basis, as the Board finds 
that the disability is not so unusual or exceptional as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that neither the veteran nor his representative 
has identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  The Board observes that there is no 
showing that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), and the condition is not shown to 
warrant any, let alone, frequent periods of hospitalization, 
or to otherwise render impractical the application of the 
regular schedular standards.  See Shipwash v. Brown, and 
Floyd v. Brown, supra.


ORDER

Service connection for idiopathic muscle cramps of the hands 
and legs is granted.

An initial 10 percent disability rating, but no greater, for 
lumbosacral strain, for the period prior to February 2, 2006, 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  

An initial rating in excess of 10 percent for lumbosacral 
strain, for the period from February 2, 2006, is denied.

An initial compensable rating for degenerative joint disease 
of the right knee, for the period prior to February 2, 2006, 
is denied.

An initial rating in excess of 10 percent for degenerative 
joint disease of the right knee, for the period from February 
2, 2006, is denied.

An initial compensable rating for degenerative joint disease 
of the left knee, for the period prior to February 2, 2006, 
is denied.

An initial rating in excess of 10 percent for degenerative 
joint disease of the left knee, of the period from February 
2, 2006, is denied.

A rating in excess of 10 percent for residuals of a fracture 
of the left ankle is denied.

An initial compensable rating for bone spur of the left ulna 
is denied.

An initial compensable rating for bone spur of the right ulna 
is denied.

A compensable rating for a left tibia disability is denied.

A schedular rating in excess of 10 percent rating for 
tinnitus, to include separate schedular ratings for each ear, 
is denied. 

An initial compensable rating for bilateral hearing loss is 
denied.


REMAND

In evaluating service-connected diplopia, the measurement of 
muscle function will be undertaken only when the history and 
findings reflect disease or injury of the extrinsic muscles 
of the eye, or of the motor nerves supplying these muscles.  
The measurement will be performed using a Goldmann Perimeter 
Chart.  The chart identifies four major quadrants, (upward, 
downward, and two lateral) plus a central field (20 degrees 
or less).  The examiner will chart the areas in which 
diplopia exists and such plotted chart will be made a part of 
the examination report.  See 38 C.F.R. § 4.77 (2006).

The Board notes that the January 2006 VA eye examination, the 
most recent of record, notes that Goldmann Bowl testing 
revealed diplopia in all fields of gaze including within the 
central 20 degrees.  However, the examination report does not 
contain Goldmann charts as required under 38 C.F.R. § 4.77.

This case is accordingly REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or AMC should schedule the 
veteran for a VA ophthalmologic 
examination to determine the current 
severity of his service-connected 
diplopia.  A copy of 38 C.F.R. § 4.77 
should be provided to the examiner, who 
should endeavor to provide an examination 
report in compliance with the criteria 
set forth therewith to include the 
incorporation of a plotted Goldmann 
Perimeter Chart. 

2.  After undertaking any additional 
development that it deems appropriate, 
the RO or AMC should readjudicate the 
issue remaining on appeal.  If the 
decision remains unfavorable to the 
veteran, SSOC should be prepared.  The 
SSOC should reflect all actions taken on 
the claim since the March 2006 SSOC.  The 
veteran and his representative should be 
provided with a copy of the SSOC and an 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.  No action is required by the veteran 
until he is contacted by VA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


